Exhibit 10.2
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
TECHNOLOGY DEVELOPMENT AGREEMENT


Contract Number: TD120504


THIS TECHNOLOGY DEVELOPMENT AGREEMENT (the “Agreement”) is executed and
effective as of May 7, 2012 (the “Effective Date”), by and between CELSION
CORPORATION (“Celsion”), a corporation organized and existing under the laws of
the State of Delaware, and Zhejiang Hisun Pharmaceutical Co. Ltd. (“Hisun”), a
corporation organized and existing under the laws of China, with offices at 46
Waisha Road, Jiaojiang District, Taizhou City, China and Hisun Pharmaceutical
USA Inc., a Delaware corporation, having a place of business located at 212
Carnegie Center, Suite 302, Princeton, New Jersey 08540-6236, in connection with
Section 17.16 (“Hisun USA”).  Celsion and Hisun are sometimes referred to herein
individually as a “Party” and collectively as “Parties”.



RECITALS


WHEREAS, subject to the terms and conditions set forth in this Agreement,
Celsion desires to have Hisun manufacture and supply certain pharmaceutical
products for Celsion, and Hisun desires to manufacture and supply such products
to Celsion.


NOW, THEREFORE, the Parties hereto, intending to be legally bound, hereby agree
as follows:



ARTICLE 1


DEFINITIONS


For purposes of this Agreement, the following terms will have the meanings set
forth below:
 
1.1
Capitalized terms not otherwise defined herein will have the meaning given to
them in the Agreement.

 
1.2
“Agreement” shall mean this Agreement, as amended from time to time.

 
1.3
“Applicable Laws” shall mean all statutes, laws, regulations and rules issued by
governmental authorities relative to the sourcing, development, manufacture,
storage, packaging, supply, marketing, distribution or sale of the Product in
effect from time to time during the Term.

 
1.4
“Audit” means a review and inspection of facilities, processes, procedures and
documents as described in Section 5.3.2 of this Agreement.

 
1.5
“Celsion Background IP” means all confidential and proprietary information,
documentation, data, inventions, processes, formulas, analyses, procedures,
techniques, software, know-how, trade secrets, patent rights, (including all
patents and patent applications, continuations, divisions, and provisional
applications), drug substance stability data, impurity profiles, reference
standards, and technical expertise that Celsion has provided or will provide to
Hisun to assist Hisun in carrying out its obligations under this Agreement.

 
1.6
“Celsion Indemnified Parties” shall have the meaning set forth in Section 14.1.

 
 
 

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
1.7
“Celsion Know-How” means any technology, technical information, know-how and
proprietary information, including without limitation, all biological, chemical,
pharmacological, toxicological, clinical assay and other information, data,
specifications, discoveries, inventions, improvements, processes, analytical
methods, techniques, formulae and trade secrets, patentable or otherwise,
related to the development, manufacture and supply of the Product.

 
1.8
“Clinical Data” shall have the meaning set forth in Section 2.3.2.

 
1.9
“COA” shall have the meaning set forth in Section 4.4.

 
1.10
“Confidential Information” shall have the meaning set forth in Section 10.1.

 
1.11
“Commercially Reasonable Efforts” shall mean the efforts and resources normally
used by the relevant Party to carry out such activities in a sustained manner
consistent with the efforts such Party uses for Products with similar market and
profit potential and similar scientific, technical, developmental and regulatory
risks based on conditions then prevailing.

 
1.12
“Development Program” shall have the meaning set forth in Section 2.2.1.

 
1.13
“Disclosing Party” shall have the meaning set forth in Section 10.3 hereof.

 
1.14
“Disputed Product” shall have the meaning set forth in Section 5.3(b).

 
1.15
“Effective Date” shall have the meaning set forth in the first paragraph of this
Agreement.

 
1.16
“FDCA” means the Federal Food, Drug and Cosmetic Act (21 U.S.C. § 301 et seq.),
as may be amended from time to time, together with any rules and regulations
promulgated thereunder, or its foreign equivalent.

 
1.17
“FDA” means the United States Food & Drug Administration.

 
1.18
“Forecast” shall have the meaning set forth in Section 4.3.

 
1.19
“GMP” means the then-current good manufacturing practices required by the SFDA
for the manufacture and testing of pharmaceutical materials, and comparable laws
or regulations applicable to the manufacture and testing of pharmaceutical
materials imposed by any regulatory authority in the Territory, as the foregoing
may be updated from time to time, including without limitation, the guidelines
and principles detailed in (a) the United States Current Good Manufacturing
Practices (21 CFR Parts 200, 211 and 600), (b) the “Rules governing Medicinal
Product in the European Community – Volume IV Good Manufacturing Practice for
Medicinal Products”, (c) the “International Conference on Harmonization (“ICH”),
Guidance for Industry: Q7A Good Manufacturing Practice Guide for Active
Pharmaceutical Ingredients, and (d) the foreign equivalents thereof.

 
1.20
“Hisun Background IP” means all confidential and proprietary information,
documentation, data, inventions, processes, formulas, analyses, procedures,
techniques, software, know-how, trade secrets, patent rights, (including all
patents and patent applications, continuations, divisions, and provisional
applications), [drug substance stability data, impurity profiles, reference
standards, and technical expertise that Hisun has provided or will provide to
Celsion to assist Celsion in carrying out its obligations under this Agreement.

 
 
2

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
1.21
“Hisun Indemnified Parties” shall have the meaning set forth in Section 14.2.

 
1.22
“IND” means any investigational new drug application that is required to be
filed with the FDA, SFDA or any other regulatory authority in the Territory
before beginning clinical testing of the Product in human subjects. In China,
IND may also be referred to as “CTA” or Clinical Trial Approval.

 
1.23
“Initial Forecast” shall have the meaning set forth in Section 4.2.

 
1.24
“Joint Steering Committee” shall have the meaning set forth in Section 2.4(b)
hereof.

 
1.25
“Latent Defect” means a defect that causes the Product to fail to conform to the
Specifications and that was not discoverable upon reasonable inspection and
testing.

 
1.26
“Manufacturing Sites” shall have the meaning set forth in Section 3.1.

 
1.27
“NDA” means a new drug application or supplemental new drug application or any
amendments thereto, submitted to the FDA in the United States, or the
SFDA  Recommend defining Chinese NDA separately for final document.

 
1.26
“Party” or “Parties” shall have the meaning set forth in the first paragraph of
this Agreement.

 
1.28
“Product” means any heat sensitive product containing any isomer, metabolite,
salt, ester, dimer, trimer or other complex, prodrug, polymorph, hydrate,
semihydrate, degradant or formulation of doxorubicin encapsulated in heat
sensitive liposomes, as further described in IND #66,827, and that may be
covered by the Celsion Patent Rights.  “Product” shall also include the
combination of the foregoing with (a) one or more therapeutically active
ingredients and/or (b) equipment for use with one or more of the foregoing.

 
1.29
“Project Team” shall have the meaning set forth in Section 2.2.1.

 
1.30
“Purchase Price” shall have the meaning set forth in Section 3.1.

 
1.31
“Receiving Party” shall have the meaning set forth in Section 10.3 hereof.

 
1.32
“Regulatory Approvals” means all approvals (including, without limitation, INDs,
CTAs, NDAs, marketing authorizations and supplements and amendments thereto),
licenses, registrations or authorizations of any national, supra-national,
regional, state or local regulatory agency, department, bureau, commission,
council or other governmental entity necessary for the development, importation,
manufacture, storage, shipment or sale of the Product in a given regulatory
jurisdiction in the Territory.

 
1.33
“Regulatory Authority” means any material, federal, state or local governmental
or quasi-governmental authority, agency, department, or instrumentality,
responsible for granting Regulatory Approvals for the Product in a given
regulatory jurisdiction, including without limitation, the FDA and the SFDA.

 
1.34
“Restricted Field of Use” shall have the meaning set forth in Section 12.1.

 
1.35
“SFDA” means the State Food and Drug Administration of the People’s Republic of
China.

 
 
3

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
1.36
“Specifications” means the specifications for the Product, a preliminary draft
of which is set forth in Schedule 1.36 attached hereto, and a final version of
which shall be attached after SFDA approval of the Product, as the same may be
modified thereafter upon mutual agreement of the Parties.

 
1.37
“Term” shall have the meaning set forth in Section 9.1.

 
1.38
“Territory” shall mean the People’s Republic of China, Hong Kong and Macao.

 
ARTICLE 2


PRODUCT DEVELOPMENT ACTIVITIES


2.1
License.  Subject to terms and conditions of this Agreement, Celsion hereby
grants to Hisun, a non-exclusive, royalty-free license to develop, manufacture
and supply the Product to Celsion in the Territory.  Hisun shall not enter into
any sublicenses hereunder without the prior written consent of Celsion, which
consent shall be in Celsion’s sole and absolute discretion.



2.2
Development Program and Funding.



 
2.2.1
Development Program.  Upon execution of this Agreement, the Parties shall
establish a project team comprised of representatives of both companies (the
“Project Team”) to develop and validate the program, processes and the technical
and regulatory support and services necessary for the production, manufacture,
storage, packaging and shipment of the Product (the “Development Program”).  The
Project Team leaders from Hisun shall be [***], and [***] shall facilitate
communication between the Hisun and Celsion team members.  [***], or another
executive designated by Celsion, shall serve as the team leader of the Project
Team.  The Development Program shall include the preparation of a written
comprehensive plan for the development of the Product that adequately reflects
Celsion’s requirements regarding Product Specifications, process development and
manufacturing scale-up activities, quality control, sourcing, handling and
storage of raw materials, preparation of test and registration batches and
regulatory compliance, relevant timelines for and the estimated number of
patients to be enrolled in the clinical studies, as well as the specific
technical, development and regulatory activities that each Party is responsible
for.  The initial Development Program for production of Product in the Territory
shall be developed by the Parties within 12 months of the Effective Date and may
be updated and amended from time to time upon mutual agreement of the
Parties.  Celsion shall have the ultimate authority to approve all aspects of
the Development Program.  In implementing the Development Program, each Party
agrees to make available such key personnel as may be necessary or appropriate
to liaise and coordinate on a regular basis.



 
2.2.2
Development Funding.  Hisun shall be solely responsible for providing all of the
technical and regulatory support services outlined herein and for funding the
following mutually agreed costs related to the development and manufacture of
the Product in the Territory:



 
(a)
The cost of all technical transfer, registrational and bioequivalence studies,
technical transfer costs and Celsion consultative support costs (including all
reasonable travel, room and board expenses incurred by Celsion personnel in
providing such assistance), including “out of pocket’ expenses incurred by
Celsion.  For clarity, Celsion expenses do not include reimbursement for Celsion
employee salaries.

 
 
4

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
(b)
Beyond direct costs for development, Hisun shall be solely responsible for the
purchase of any equipment necessary for the manufacture of the Product including
capital equipment and any additional facility, construction, expansion,
retrofit, or equipment acquisition or leasing costs necessary to support
capacity requirements for the supply of the Product hereunder.



 
2.2.3
Consulting and IP Fees.  In exchange for (i) all of the support and services
provided by Hisun to Celsion hereunder during the development phase and (ii)
Hisun’s assignment to Celsion of the improvements to the Celsion Background IP
pursuant to Section 15.1.3,  at any time on or prior to the fourth year
anniversary of the Effective Date (unless an extension has been granted by
Hisun), Celsion shall pay to Hisun a fee in the amount that is sum of (A) the
aggregate amount of total development costs set forth in Section 2.2.2 that have
been incurred pursuant to the Development Plan (the “Development Cost”) and
(B) an additional amount that accrues [***] on the average annual Development
Cost, commencing on the successful completion of three registration batches of
the Product.



2.3
Studies Necessary for Regulatory Approval.



2.3.1      Conduct of Studies.  Hisun shall be responsible for conducting
studies required by the SFDA and other Regulatory Authorities in the Territory
for registrational approval of the Product for manufacture and sale in the
Territory, including the completion of any technical transfer or bioequivalence
studies or protocols.  These may include non-clinical and clinical studies.
Celsion agrees to provide all technical assistance as may be required to support
the transfer of the Celsion Know-How to Hisun on a timely basis for use by Hisun
solely for the purposes of fulfilling its obligations under this Agreement.


2.3.2      Ownership and Use of Clinical and Non-Clinical Data.  Celsion shall
be the sole owner of all data and information generated by and in connection
with the clinical and other studies (the “Clinical Data”) performed hereunder
relative to the registrational approval, manufacturing and sale and
marketing/promotion of the Product in the Territory.  Hisun shall have the right
during the Term to use all such Clinical Data in connection with its performance
of its obligations under this Agreement.


2.4
Regulatory Submission.




 
(a)         Regulatory Approvals.  Hisun shall be responsible for preparing and
submitting all regulatory submissions and filings, and for obtaining and
maintaining all approvals from Regulatory Authorities necessary to fulfill its
obligations hereunder.  Hisun shall keep Celsion regularly apprised of the
status of all ongoing discussions with Regulatory Authorities.  Hisun also shall
provide Celsion with adequate notice of all meetings and conferences with
Regulatory Authorities, so that Celsion can have a representative participate or
attend any such meetings or conferences if it so elects.  Celsion shall have the
ultimate oversight authority and responsibility for all regulatory activities
relating to the manufacture and sale of the Product in the Territory, and also
shall have the ultimate authority and responsibility for obtaining and
maintaining all Regulatory Approvals and authorizations in the Territory,
including without limitation, all regulatory, administrative, and third party
payor-related activities relating to pricing and reimbursement of the Product in
the Territory.  Celsion agrees to provide all such regulatory support,
cooperation and assistance to Hisun as may be necessary to secure all Regulatory
Approvals necessary for the manufacture and sale of the Product in the
Territory.  All Regulatory Approvals shall be obtained in the name of Celsion
unless legally required otherwise, in which case Hisun may hold such Regulatory
Approval in trust for Celsion, and upon termination of this Agreement, Hisun
shall transfer such Regulatory Approval to Celsion, and Celsion shall reimburse
Hisun for all of its out-of-pocket expenses related to such transfer.  Hisun
shall make all relevant documents, data and information necessary for any
Regulatory Approvals relating to the Product or its manufacturing processes
available at all times to Celsion to facilitate regulatory filings and
approvals, including approvals by the FDA and the European Union regulatory
bodies.

 
 
5

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
(b)         Joint Steering Committee.  All major decisions with respect to the
Regulatory Approvals shall be made through the majority vote of a joint steering
committee (“Joint Steering Committee” or “JSC”).  The JSC shall consist of four
(4) members, two (2) representatives from each of Celsion and Hisun, each of
whom shall have experience and seniority sufficient to enable him or her to make
decisions on behalf of the party he or she represents.  In the event of a
deadlocked vote of the JSC, the issue shall be brought to the attention of the
CEOs of both Celsion and Hisun, who shall engage in good faith commercially
reasonable discussions and efforts to mutually agree on a resolution of the
deadlock issue.  If the CEOs are unable to resolve such deadlock issue within
ten (10) business days, Celsion shall then have the ultimate authority and
deciding vote with respect to the deadlock issue.  Promptly upon completion of
the development phase for the Product, Celsion and Hisun shall each appoint its
representatives to the JSC.  Celsion and Hisun may each change its JSC
representatives at any time by giving written notice to the other.  The JSC
shall meet (in person or otherwise) within ninety (90) days after completion of
the Development Program and, thereafter, as agreed by the parties, but no less
than once per calendar quarter during the twelve (12) months following the
Effective Date, and at least twice per year thereafter during Term.  Additional
Representatives of a party may attend meetings of the JSC on an ad hoc invited
basis as appropriate.



 
(c)         JSC Administration.  Celsion shall appoint a chairperson.  The
chairperson shall be responsible for calling meetings of the JSC and for leading
the meetings.  A member from Hisun shall serve as secretary of that
meeting.  The secretary of the meeting shall prepare and distribute to all
members of the JSC draft minutes of the meeting within thirty (30) days
following the meeting to allow adequate review and comment.  Such minutes shall
provide a description in reasonable detail of the discussions held at the
meeting and a list of any actions, decisions or determinations approved by the
JSC.  Minutes of each JSC meeting shall be approved or disapproved, and revised
as necessary, within thirty (30) days of each such meeting.  Final minutes of
each meeting shall be distributed to the members of the JSC by the chairperson

 
ARTICLE 3


PAYMENTS; PURCHASE AND PRICE OF PRODUCT


3.1
Purchase of Product; Product Pricing.  Subject to Sections 4.1, 4.2 and 4.4
below, upon approval of the Product by the SFDA and at all times thereafter
during the Term of this Agreement, Hisun agrees to manufacture and supply to
Celsion, its requirements of Product for sale in the Territory, as requested by
Celsion from time to time.  The amount of Product requested by Celsion will
[***].  Celsion will pay the purchase price for the Product set forth on
Schedule 3.1A attached hereto (the “Purchase Price”).  Schedule 3.1B lists
Hisun’s and its Affiliates’ sites where Product will be manufactured (the
“Manufacturing Sites”).  Hisun may not change any of the Manufacturing Sites it
manufactures or supplies the Product from, or subcontract any of its obligations
hereunder, without the prior written consent of Celsion, which consent shall be
in Celsion’s sole and absolute discretion.

 
 
6

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
3.2
Celsion Right to Use Alternative Supplier.  In the event that Celsion reasonably
determines at any time that Hisun will be unable to meet the requirements for
Product deliveries in either quantity or in the timeframe requested by Celsion,
Celsion shall be permitted to source the amount of any such Product shortfall
[***] from alternative suppliers.



3.3
Terms of Payment.  Celsion agrees to pay all invoices within [***] from the date
of the applicable invoice.  All payments to Hisun will be made by Federal
Reserve wire transfer to an account designated by Hisun.  All payments made
under this Agreement will be made in United States Dollars. [***]

 
ARTICLE 4


PURCHASE OF PRODUCT; FORECASTS


4.1
Minimum Purchase Requirements.  Assuming that Hisun has sufficient capacity to
fulfill its obligations under this Agreement, and that it has otherwise complied
with all of its obligations hereunder (including all Product quality and quality
control testing obligations hereunder), Celsion will purchase from Hisun,
[***].  For purpose of determining the date upon which Product is purchased
pursuant to the terms of this Agreement, the date of “purchase” of Product means
the date upon which Hisun is obligated to deliver such Product to Celsion
pursuant to this Agreement. In the event that Hisun is unable to meet the
requirements for Product deliveries in either quantity or in the timeframe
requested or the Product delivered failed to meet the Specifications, Celsion
shall be permitted to source the amount of any such Product shortfall [***] from
alternative suppliers.



4.2
Forecasts.  Upon receipt of the Regulatory Approval for manufacturing and
marketing of the Product by the relevant Regulatory Authority for each
jurisdiction in the Territory, and on or before the first day of each Calendar
Quarter thereafter, Celsion will provide a good faith estimate of Celsion’s
expected requirement of Product for the following Calendar Quarter and the
remaining period of the calendar year (the “Forecast”) in the relevant
jurisdiction in the Territory.  The initial Forecast is attached hereto as
Schedule 4.2 (the “Initial Forecast”).  The Parties agree that the Forecasts are
for general planning purposes only, however the first two quarter of each
Forecast binding on Celsion.  [***]  If Celsion reasonably determines that Hisun
will be unable to satisfy this additional demand for Product, Celsion shall be
permitted to source the amount of any such Product shortfall [***] from
alternative suppliers.  Any amounts sourced from another supplier will not be
used in calculating the Territory forecasted sales amount for purposes of
calculating the amount of Product sourced through Hisun hereunder.



4.3
Purchase Orders.  Celsion will purchase Product solely by the issuance of an
electronic or written purchase orders to Hisun.  Such purchase orders must be
for whole lot size quantities of Product as identified in Schedule 4.3A attached
hereto.  Celsion will submit each such written purchase order to Hisun [***] in
advance of the date specified in each purchase order by which delivery of the
Product is required.  Each purchase order will include the information listed in
Schedule 4.3B attached hereto.  Notwithstanding the foregoing, Hisun will use
commercially reasonable efforts (but will not be obligated) to meet any request
of Celsion for delivery of Product in less than (90) days, and further, Hisun
will attempt, but will not be obligated, to accommodate any changes requested by
Celsion in delivery schedules for Product following Hisun’s receipt of purchase
orders from Celsion.  Upon receipt and acceptance of each purchase order by
Hisun hereunder, Hisun will supply the Product in such quantities and by the
delivery dates specified in such purchase order, unless otherwise mutually
agreed to in writing by the Parties.  Upon delivery to Celsion, the expiration
date on each unit of Product shall be at least [***] from the date of delivery.

 
 
7

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
4.4
Shipment of Product.  Shipment of Product will be to the distribution center(s)
designated by Celsion in China.  Hisun will not make direct shipments to final
customers.  Celsion will select and pay the carrier to be used.  Product will be
shipped, per Specification, FOB Shanghai, China, freight class, Class 70 (Class
of Commodity for Food and Pharmaceutical Product), or as may otherwise be
required pursuant to Applicable Laws and Product storage specifications.  All
Product shipped by Hisun shall be clearly marked for delivery to the Celsion or
customer locations as Celsion may designate.  Hisun shall ship all Product in
accordance with the instructions specified in Celsion’s purchase order.  A
Certificate of Analysis (“COA”), a form of which is attached hereto as
Schedule 4.4, specific to the testing of each lot/batch, must accompany each
shipment.  Hisun shall maintain a copy of each such COA in compliance with
GMP.  Hisun shall provide a duplicate copy of the COA, a commercial invoice and
an airway bill with each shipment.  Title and risk of loss or damage to the
Product will remain with Hisun until it reaches the distribution center
designated by Celsion in Shanghai, China, at which time title to the Product
will rest in, and risk of loss or damage to the Product will pass to, Celsion
FOB Shanghai, China.



4.5
Testing and Rejection of Delivered Product.



 
4.5.1
Non-Conforming Product.  Celsion shall have the right, at its sole discretion
and at its cost and expense, to inspect and test any and all Product delivered
to it hereunder to determine whether such Product complies with the
Specifications.  Compliance verification may include but is not limited to
on-site inspections, environmental monitoring program reviews, employee training
and methods analysis, batch record reviews, controlled document maintenance
assessment, analytical and physical analysis, among other commonly used means to
assess Product Quality.  Celsion will use validated methods to test the
Product.  Celsion will notify Hisun in writing [***] after delivery thereof if
it rejects any Product delivered or to be delivered because such Product failed
to meet the Specifications, quality practices (GMP), or does provide sufficient
documented assurances of a Quality environment.  If Celsion rejects any Product,
Hisun and Celsion will conduct a joint investigation to determine the cause of
the defect or system failure.  In the event of a specification failure, Hisun
shall have the right, at its request, to conduct its own tests on such rejected
Product.  Product not rejected within [***] will be deemed accepted and will
constitute a waiver of any claims Celsion may have against Hisun with respect to
payment for such shipment subject, however, to Celsion’s right to reject any
Product for Latent Defects discovered by Celsion and return such Product to
Hisun with [***]of the identification of such Latent Defect by Celsion.  Hisun
will replace any properly rejected Product with Product which meets the
Specifications within a commercially reasonable time and will deliver such
replacement Product to Celsion, at Hisun’s sole cost and expense.  In addition,
Hisun will, at Hisun’s sole cost and expense, arrange for all such rejected
Product to be picked up promptly and, where applicable, destroyed in accordance
with all Applicable Laws.  Celsion will have no responsibility to Hisun for the
Purchase Price of such nonconforming Product, but will pay Hisun the Purchase
Price for the replacement Product in accordance with Section 3.1 above;
provided, however, that to the extent Celsion previously paid for Product it
properly rejected in accordance with this Section 4.5.1, Celsion will receive a
credit against the Purchase Price for the replacement Product.  Product properly
rejected in accordance with this Section 4.5 will not be applied to Celsion’s
purchase commitment set forth in Section 4.1, but replacement Product will be so
applied.

 
 
8

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
4.5.2
Disputed Product.  Notwithstanding Section 4.5 above, if following the joint
investigation contemplated by Section 4.5, Celsion and Hisun disagree on whether
any Product rejected by Celsion complies with the Specifications, or on the
methods for or results of testing of any of such rejected Product, an
independent laboratory which is acceptable to both Parties will test the Product
in dispute (“Disputed Product”) using the test methods set forth in the NDA, and
any other applicable GMP test method used by Hisun at the time the Disputed
Product was manufactured, which tests will be validated by such laboratory
independently.  If such laboratory finds that the Disputed Product meets the
Specifications, Celsion will pay the fees of such laboratory related to such
testing and will promptly pay for the Disputed Product.  If such laboratory
finds that the Disputed Product fails to meet the Specifications, Hisun will pay
the fees of such laboratory related to such testing and will promptly replace
the Disputed Product in accordance with the Section 4.5.1 above.  Both Parties
hereby agree to accept and be bound by the findings of such independent
laboratory.  Time is of the essence.  Both Parties agree that the resolution of
the dispute will result in Celsion being required to purchase product with less
than [***] of shelf life

 
ARTICLE 5


MANUFACTURING AND QUALITY


5.1
Manufacturing.  Hisun will manufacture, package, label, test, prepare for
shipment and ship Product to Celsion from Hisun’s facilities, at the times and
in the quantities set forth by Celsion in a purchase order pursuant to
Section 4.3.  Hisun will maintain compliance with GMP, or equivalent, in the
territories for which it supplies Product. Each Product that is
shipped:  (i) will be manufactured in accordance with GMP in effect at the time
of manufacture, (ii) will not be adulterated or misbranded by Hisun within the
meaning of the FDCA, (iii) will be manufactured, sold and shipped in compliance
with all Applicable Laws, and (iv) upon delivery to Celsion, FOB Hisun’s loading
dock, will convey good title to such Product to Celsion and such conveyance will
be free and clear of any liens, security interests, adverse claims or other
encumbrances.



5.2
Modifications.



 
5.2.1
Modification to Specifications.  Celsion will inform Hisun in writing as soon as
practical of any proposed modification to the Specifications for the Product
that Celsion desires to make from time to time for scientific or business
reasons.  With the exception of improvements to facilities and supporting
infrastructure investments, any assets acquired by Hisun on Celsion’s behalf
pursuant to this Section 5.2 and paid for by Celsion will be maintained by Hisun
in the normal course of business, and to the extent reasonably severable from
Hisun’s facility without damage or disruption to such facility, shall be
returned to Celsion as soon as practicable after the termination or expiration
of this Agreement.

 
 
9

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
5.2.2
Equipment purchased by Hisun pursuant to this Section 5.2 shall be maintained by
Hisun in the normal course of business, and to the extent reasonably severable
from Hisun’s facility without damage or disruption to such facility, shall be
purchased by and delivered to Celsion, at its sole option, as soon as
practicable after the termination or expiration of this Agreement.



 
5.2.3
Equipment purchased for the purpose of increasing batch size per the agreed to
volume – pricing schedule attached (Schedule 3.1A) shall be owned and paid for
by Hisun and is subject to the provisions of Section 5.2.2 above



 
5.2.4
Modification Required by Applicable Law or Regulatory Authorities.  Celsion will
notify Hisun as soon as practical of any changes to any Specifications or
procedures that are required by Applicable Law or any Regulatory Authority that
could have an impact on Hisun’s performance of its obligations under this
Agreement.  Any such changes will be deemed (and treated as) modifications
proposed by Celsion under this Section 5.2; provided, however, that if Celsion
is not willing to pay for such modification that is required by Applicable Laws
as described in this Section 5.2, or Hisun is unable to implement such
modification that is required by Applicable Laws after exercising Commercially
Reasonable Efforts, Celsion may terminate this Agreement as of the earlier of
(i) the date Applicable Laws require the implementation of such modification, or
(ii) thirty (30) days after written notice from Celsion to Hisun.  Every
proposed modification will be treated separately.



 
5.2.5
Other Modification Rules.  Hisun shall not make any change or modification to
the manufacturing process, facility, equipment, system or Product Specifications
(including Specifications of manufacturing, testing, packaging, labeling,
storage conditions) without Celsion’s prior written approval and Hisun shall be
solely responsible all costs incurred in implementing the approved
modifications. Hisun shall not be required to make a modification that is
prohibited by Applicable Laws or Regulatory Authorities.  Celsion will have the
ultimate authority and responsibility for obtaining any and all necessary
Regulatory Approvals from the SFDA for modifications to the Specifications and
NDA and for reporting any modifications to the Specifications and the NDA to the
SFDA as appropriate.



5.3
Quality Control and Assurance; GMP Audit.  Hisun and Celsion will enter into a
formal Quality Agreement as is required by most international regulatory
agencies and is customary for the manufacture of commercial injectable
(parenteral) drug preparations.



 
5.3.1
Quality Control and Assurance.  Hisun will manufacture the Product in compliance
with the Specifications.  Hisun will perform ongoing quality control and quality
assurance testing on the Product to be delivered to Celsion hereunder in
accordance with the Specifications and GMP.



 
5.3.2
Access to Hisun Facilities by Celsion Representatives.  Upon no less than
forty-eight (48) hours written notice to Hisun and no more than twice annually
during the Term, Hisun will permit Celsion to conduct an audit (the “Audit”) of
Hisun’s facilities during regular business hours for the purpose of making
quality control inspections to assure GMP compliance of the facilities used in
the receiving, sampling, analyzing, manufacturing, storing, handling, packaging
and shipping of Product.  In addition, in the event of a rejection of Product by
Celsion pursuant to Section 4.5, because of a failure of the Product to meet
Specifications, then Celsion will have a right to conduct an Audit under the
provisions of this Section 5.3.2 to determine to Celsion’s reasonable
satisfaction that the cause of the failure has been promptly and adequately
rendered by Hisun.  Any Celsion representatives will be advised of the
confidentiality obligations of Article 10, below, and will follow such security
and facility access procedures as are reasonably required by Hisun.

 
 
10

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
Hisun will provide Celsion with a written response to any written Audit
observations provided by Celsion within five (5) days of Hisun’s receipt
thereof.


 
5.3.3
Safety Procedures.  Hisun will be responsible for developing, adopting and
enforcing safety procedures for the handling and production of Product by Hisun
and the handling and disposal of all waste relating thereto.  Such
responsibilities will terminate as to the Product upon delivery thereof to
Celsion’s common carrier for delivery to Celsion.



5.4
Records and Accounting by Hisun.  Hisun will, with respect to each lot of
Product produced by it hereunder, for the longer of (i) any period required by
Applicable Laws, or (ii) a period of three (3) year(s) after the expiry of the
expiration date of such lot, keep accurate records of the manufacture and
testing of each lot of the Product produced by it hereunder, including, without
limitation, all such records which are required under Applicable Laws.  Access
to such records will be made available by Hisun to Celsion during normal
business hours upon Celsion’s reasonable written request.

 
ARTICLE 6


LABELING; TRADE DRESS; NON-CONFORMING PRODUCT


6.1
Labeling, Trade Dress and Packaging.  The Product will be labeled, prepared and
packed for shipment in compliance with GMP and all Applicable Laws.  Celsion
shall be responsible for creating and/or designing the Product packaging,
labeling and instructions for use for any Product purchased from Hisun under
this Agreement.  Celsion, at its expense, will provide Hisun with an electronic
graphics file for all new or revised printed packaging components to be used in
the manufacture of Product.  Such artwork will be implemented as soon as
practicable after all applicable regulatory requirements with respect thereto
have been met.  The Parties contemplate that Celsion’s name (or the name of an
Affiliate of Celsion) will appear as the exclusive distributor of the Product
and Hisun’s name will appear as the manufacturer of the Product.  Celsion will
reimburse Hisun for any out-of-pocket costs associated with changing Celsion’s
labeling, trade dress and packaging work at the request of Celsion hereunder,
unless required pursuant to any regulatory or legal requirements or requested by
a Regulatory Authority.



6.2
Lot Numbering.  Hisun’s lot numbers will be affixed on the containers for the
Product and on each shipping carton in accordance with Applicable Laws.



 
11

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
ARTICLE 7


REPRESENTATIONS AND WARRANTIES OF HISUN


Hisun hereby represents and warrants to Celsion that, as of the Effective Date
and at all times during the Term:


7.1
Organization and Standing.  Hisun is a corporation duly organized, validly
existing, and in good standing under the laws of China.
 



7.2
Powers and Authority.  Hisun has all requisite corporate power and authority to
execute and deliver this Agreement and the other agreements and instruments to
be executed and delivered by it pursuant hereto to perform all of its
obligations hereunder.



7.3
Corporate Action; Binding Effect.  Hisun has duly and properly taken all action
required by law, its organizational documents, or otherwise, to authorize the
execution, delivery, and performance of this Agreement and the other instruments
to be executed and delivered by it pursuant hereto and the consummation of the
transactions contemplated hereby.  This Agreement has been duly executed and
delivered by Hisun and constitutes, and the other instruments contemplated
hereby when duly executed and delivered by Hisun will constitute, legal, valid,
and binding obligations of Hisun enforceable against it in accordance with its
respective terms, except as enforcement may be affected by bankruptcy,
insolvency, or other similar laws.



7.4
No Conflict.  Neither the execution, delivery or performance by Hisun of this
Agreement, nor the consummation of the transactions contemplated hereby, violate
or conflict with the charter documents of Hisun, any material contract,
agreement or instrument to which Hisun is a party or by which it or its
properties are bound, or any judgment, decree, order or award of any court,
governmental body or arbitrator by which Hisun is bound.



7.5
Governmental Approval.  Except as set forth on Schedule 7.5, no consent,
approval, waiver, order or authorization of, or registration, declaration or
filing with, any Governmental or Regulatory Authority or any other Third Person
is required in connection with the execution, delivery and performance of this
Agreement, or any agreement or instrument contemplated by this Agreement, by
Hisun or the performance by Hisun of its obligations contemplated hereby and
thereby.



7.6
Brokerage.  No broker, finder or similar agent has been employed by or on behalf
of Hisun, and no Person with which Hisun has had any dealings or communications
of any kind is entitled to any brokerage commission, finder’s fee or any similar
compensation, in connection with this Agreement or the transactions contemplated
hereby.



7.7
Product Specifications.  All Product delivered by Hisun to Celsion hereunder:
(i) will conform to the Specifications then in effect, (ii) will be
manufactured, stored, packaged and shipped in accordance with all applicable
international, federal, state and local laws and regulations and GMP in effect
at the time of manufacture, (iii) will not be adulterated or misbranded by Hisun
within the meaning of the FDCA, and (iv) upon delivery to Celsion, FOB Hisun’s
loading dock, will convey good title to such Product to Celsion free and clear
of any liens, security interests, adverse claims or other encumbrances.

 
 
12

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
7.8
Shelf Life of Product.  Each lot of Product delivered to Celsion will at the
time of delivery to the carrier have a shelf life of [***] and continue until
the applicable expiration date to conform to the Specifications and be free from
defects in materials and workmanship.



7.9
Manufacturing Facilities and Processes.  The manufacturing facilities and
process utilized by Hisun for the manufacture, storage, labeling and shipment of
the Product will at all times during the Term of this Agreement, comply with all
applicable FDA and SFDA regulations and GMP.



7.10
Compliance with Applicable Laws.  Hisun shall comply with all Applicable Laws
with respect to the development, production, manufacture, store age, packaging
and shipment of Product within the Territory. Without limiting the generality or
effect of the foregoing, Hisun shall perform its obligations under this
Agreement and its other services in relation to the Product (including,
development and manufacturing services) in compliance with all Laws relating to
anti-bribery, anti-corruption, anti-money laundering, record keeping and
internal control laws, including the U.S. Foreign Corrupt Practices Act.



7.11
Infringement.  Hisun is not aware of any third party intellectual property that
would be infringed by Hisun’s exercise of the license granted to Hisun by
Celsion hereunder.  Hisun has not received any communication (verbal or
otherwise) from any third party alleging that the Product or the manufacturing
process used for the Product infringes any third party intellectual property
rights.



7.12
Not Debarred.  Hisun is not debarred and has not and will not use in any
capacity the services of any Person debarred any Applicable Laws.  If at any
time this representation and warranty is no longer accurate, Hisun will
immediately notify Celsion of such fact.



7.13
Trademarks.  Hisun expressly acknowledges that it does not own or otherwise have
any rights to any trademarks or trade names relative to the Product and hereby
agrees that any trade names or trademarks used by Celsion relative to the
Product are and shall remain at all times during the Term the sole and exclusive
property of Celsion.



7.14
Implied Warranties.  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, HISUN MAKES
NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, EITHER IN FACT OR BY
OPERATION OF LAW, BY STATUTE OR OTHERWISE, WITH RESPECT TO THE PRODUCT AND HISUN
SPECIFICALLY DISCLAIMS ANY AND ALL IMPLIED OR STATUTORY WARRANTIES, INCLUDING
ANY IMPLIED WARRANTY OF MERCHANTABILITY OR WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE.

 
ARTICLE 8


REPRESENTATIONS AND WARRANTIES OF CELSION


Celsion represents and warrants to Hisun that, as of the Effective Date and at
all times during the Term:


8.1
Organization and Standing.  Celsion is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware.

 
 
13

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
8.2
Power and Authority.  Celsion has all requisite corporate power and authority to
execute, deliver, and perform this Agreement and the other agreements and
instruments to be executed and delivered by it pursuant hereto and to consummate
the transactions contemplated herein.



8.3
Corporate Action; Binding Effect.  Celsion has duly and properly taken all
action required by law, its organizational documents, or otherwise, to authorize
the execution, delivery, and performance of this Agreement and the other
instruments to be executed and delivered by it pursuant hereto and the
consummation of the transactions contemplated hereby.  This Agreement has been
duly executed and delivered by Celsion and constitutes, and the other
instruments contemplated hereby when duly executed and delivered by Celsion will
constitute, legal, valid, and binding obligations of Celsion enforceable against
it in accordance with its respective terms, except as enforcement may be
affected by bankruptcy, insolvency, or other similar laws.



8.4
No Conflict.  Neither the execution, delivery or performance by Celsion of this
Agreement, nor the consummation of the transactions contemplated hereby, violate
or conflict with the charter documents of Celsion, any material contract,
agreement or instrument to which Celsion is a party or by which it or its
properties are bound, or any judgment, decree, order or award of any court,
governmental body or arbitrator by which Celsion is bound.



8.5
Governmental Approval.  Except as set forth on Schedule 8.5, no consent,
approval, waiver, order or authorization of, or registration, declaration or
filing with, any governmental or Regulatory Authority or any other Third Person
is required in connection with the execution, delivery and performance of this
Agreement, or any agreement or instrument contemplated by this Agreement, by
Celsion or the performance by Celsion of its obligations contemplated hereby and
thereby.



8.6
Brokerage.  No broker, finder or similar agent has been employed by or on behalf
of Celsion, and no Person with which Celsion has had any dealings or
communications of any kind is entitled to any brokerage commission, finder’s fee
or any similar compensation, in connection with this Agreement or the
transactions contemplated hereby.



8.7
Not Debarred.  Celsion is not debarred and has not and will not use in any
capacity the services of any Person debarred under Applicable Laws.  If at any
time this representation and warranty is no longer accurate, Celsion will
immediately notify Hisun of such fact.



8.8
Compliance with Applicable Laws.  Celsion shall comply with all Applicable Laws
relating to its distribution, marketing, promotion and sale of the Product.

 
ARTICLE 9


TERM OF MANUFACTURING AGREEMENT; TERMINATION


9.1
Term of Agreement.  Unless sooner terminated in accordance with this Article 9,
this Agreement will take effect and commence on the Effective Date and continue
in effect for a term of ten (10) years after the date the Product is approved
for sale in China by the SFDA (the “Term”).



9.2
Termination.  In addition to termination by expiration under Section 9.1, above,
each Party will have the right to terminate this Agreement as follows:

 
 
14

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

(a)           Either Party may terminate this Agreement because of a material
breach or material default of this Agreement by the other Party as follows:  The
terminating Party will give the other Party prior written notice thereof,
specifying in reasonable detail the alleged material breach or material default,
and if such alleged material breach or material default continues unremedied for
a period of thirty (30) days with respect to monetary breaches or defaults or
forty-five  (45) days with respect to non-monetary breaches or defaults after
the date of receipt of the notification, then such terminating Party may
immediately terminate this Agreement by again providing written notification to
the defaulting Party.  The right of a party to terminate this Agreement pursuant
to this Section 8.2(a) will not be the exclusive remedy of the non-defaulting
party, and will not be in lieu of any other remedies available to a Party hereto
for any breach or default hereunder on the part of the other Party.


(b)           Either Party may immediately terminate this Agreement by providing
written notice to the other Party if the other Party is declared insolvent or
bankrupt by a court of competent jurisdiction, or a voluntary petition of
bankruptcy is filed in any court of competent jurisdiction by the other Party,
or an involuntary petition for relief under the United States Bankruptcy Code
(or foreign equivalent) is filed in a court of competent jurisdiction against
the other Party which is not dismissed within sixty (60) days of its filing, or
the other Party makes or executes any assignment for the benefit of creditors.


(c)           In the event that Hisun contemplates not renewing this Agreement
at the end of the Term, Hisun will in good faith, provide Celsion with such
decision in a timeframe sufficient to allow Celsion to develop an alternative
supplier, which typically involves an 18-24 lead time. Alternatively, Hisun
shall continue to supply Product to Celsion in accordance with the terms of this
Agreement after expiration of the Term of this Agreement for such period of time
as may be reasonably required for Celsion to effect an orderly transition to an
alternative supplier of the Product.


9.3
Effect of Termination.  Upon termination of this Agreement for any reason
(whether due to breach of either Party, expiration pursuant to Section 9.1, or
otherwise), Hisun will furnish to Celsion a complete inventory of all work in
progress for the manufacture of the Product and an inventory of all finished
Product.  Unless otherwise agreed to between the Parties, all stock on hand as
of the effective date of termination of this Agreement will be dealt with
promptly as follows:



(a)           Product manufactured and packaged pursuant to purchase orders
received from Celsion and accepted by Hisun will be delivered by Hisun to
Celsion, whereupon Celsion will pay Hisun therefore in accordance with the terms
hereof;


(b)           Work in progress commenced by Hisun against accepted purchase
orders from Celsion or work in progress or finished Product commenced or
finished in reliance on the quantity of Product forecasted for the current
Calendar Quarter in the Forecast delivered to Hisun on or before the thirtieth
(30th) day of the previous Calendar Quarter will be completed by Hisun and
delivered to Celsion, whereupon Celsion will pay Hisun therefore in accordance
with the terms hereof; and


Notwithstanding Section 2.3, but subject to Section 2.4, payment for all Product
and other materials delivered to Celsion pursuant to this Section 8.4 will be
deemed payable upon receipt of an invoice evidencing delivery of such Product
and materials to Celsion.
 
 
15

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
9.4
Continuing Obligations.  Termination of this Agreement for any reason will not
relieve the Parties of any obligation accruing prior thereto or any antecedent
breach of the provisions of this Agreement will be without prejudice to the
rights and remedies of either Party with respect to any antecedent breach of the
provisions of this Agreement.  Without limiting the generality of the foregoing
and in addition to the foregoing, no termination of this Agreement, whether by
lapse of time or otherwise, will serve to terminate the rights and obligations
of the Parties hereto under Sections 7.6, 8.6, 10.1, 12.1 and 17.15 hereof, and
such obligations will survive any such termination.



9.5
Non-Exclusive Remedies.  The remedies set forth in this Section 9 or elsewhere
in this Agreement will be in addition to, and will not be to the exclusion of,
any other remedies available to the Parties at law, in equity or under this
Agreement in the event of a breach by the other Party of the provisions of this
Agreement.

 
ARTICLE 10


CONFIDENTIALITY


10.1
Confidentiality.  Each Party acknowledges that, in the course of performing its
duties and obligations under this Agreement, certain information that is
confidential or proprietary to such Party (“Confidential Information”) will be
furnished by the other Party or such other Party’s representatives.  Each Party
agrees that any Confidential Information furnished by the other Party or such
other Party’s representatives will not be used by it or its representatives
except in connection with, and for the purposes of, the manufacturing,
promotion, marketing, distribution and sale of Product and for any other purpose
permitted under this Agreement and, except as provided herein, will not be
disclosed by it or its representatives to any third party without the prior
written consent of the other Party.  Notwithstanding the foregoing, Confidential
Information furnished by a Party may be disclosed by a Receiving Party to such
Receiving Party’s professional advisors or such Receiving Party’s bona fide
potential purchasers, acquirers, investors, bankers and lenders, and the
professional advisors of the foregoing; provided that such persons need to know
the disclosed information and agree to be bound by the Receiving Party’s
obligation of confidentiality with respect to such information.  The Parties
further agree that all Confidential Information disclosed in written, electronic
or other tangible form (such as a physical prototype, physical sample,
photograph or video tape) shall be clearly marked “CONFIDENTIAL” or, if
furnished in oral form or by visual observation, shall be stated to be
confidential by the Party disclosing such information at the time of such
disclosure and reduced to a writing by the Party disclosing such information
which is furnished to the other Party or such other Party’s representatives
within forty-five (45) days after such disclosure.



10.2
Exceptions.  The confidentiality obligations of each Party under this Article 10
do not extend to any Confidential Information furnished by the other Party or
such other Party’s representatives that (a) is or becomes generally available to
the public other than as a result of a disclosure by the Receiving Party or its
representatives, (b) is or becomes generally available to the public as a result
of a disclosure specifically permitted under this Article 10, (c) was available
to the Receiving Party or its representatives on a non-confidential basis prior
to its disclosure thereto by the other Party or such other Party’s
representatives, (d) can be demonstrated by the Receiving Party that it was
independently developed by the Receiving Party without reference to any
Confidential Information of the other Party, or (e) becomes available to such
Party or its representatives on a non-confidential basis from a source other
than the other Party or such other Party’s representatives; provided, however,
that such source is not bound by a confidentiality agreement with the other
Party or such other Party’s representatives.

 
 
16

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
10.3
Legally Required Disclosures.  If the Party receiving any Confidential
Information or any of its representatives (the “Receiving Party”) is required by
law, rule or regulation or by order of a court of law, administrative agency, or
other governmental body (including the United States Securities and Exchange
Commission or its foreign equivalent) to disclose any of the Confidential
Information, the Receiving Party will (a) promptly provide the other party (the
“Disclosing Party”) with reasonable advance written notice if at all possible to
enable the Disclosing Party the opportunity to seek a protective order or to
otherwise prevent or limit such legally required disclosure, (b) use
Commercially Reasonable Efforts to cooperate with the Disclosing Party to obtain
such protection, and (c) disclose only the legally required portion of the
Confidential Information.  Any such legally required disclosure will not relieve
the Receiving Party from its obligations under this Agreement to otherwise limit
the disclosure and use of such information as Confidential Information.



10.4
Terms of Agreement.  The terms of this Agreement, and the transactions
contemplated hereby, shall be deemed to be Confidential Information subject to
the provisions of this Article 10.



10.5
Compelled Disclosure.  In the event that either Party or its representatives are
requested or become legally compelled (by oral questions, interrogatories,
requests for information or document subpoena, civil investigative demand or
similar process) to disclose any Confidential Information furnished by the other
Party or such other Party’s representatives or the fact that such Confidential
Information has been made available to it, such Party agrees that it or its
representatives, as the case may be, will provide the other party with prompt
written notice of such request(s) so that the other Party may seek a protective
order or other appropriate remedy and/or waive compliance with the provisions of
this Agreement.  In the event that such protective order or other remedy will
not be obtained, or that the other Party waives compliance with the provisions
of this Agreement, such Party agrees that it will furnish only that portion of
such Confidential Information that is legally compelled and will exercise
Commercially Reasonable Efforts to obtain reliable assurance that confidential
treatment will be accorded to that portion of such Confidential Information and
other information being disclosed.



10.6
Return of Confidential Information.  Upon termination of this Agreement and upon
the request of the Disclosing Party, the Receiving Party will return to the
Disclosing Party all Confidential Information (including copies) provided by the
Disclosing Party under this Agreement, and will destroy all summaries, extracts
and the like prepared by the Receiving Party that incorporate the Disclosing
Party’s Confidential Information; provided, however, that the Receiving Party
may retain one complete copy of the Confidential Information, for the sole and
limited purpose of determining its obligations under this Agreement, such copy
to be retained by the Legal Department of the Receiving Party.

 
10.7
Survival.  The obligations of the Parties under this Article 10 shall terminate
[***] after termination or expiration of this Agreement except with respect to
any Confidential Information that constitutes trade secret, the obligations
under the Articles shall survive until such Confidential Information ceases to
be a trade secret.



 
17

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2



ARTICLE 11


OPTION TO SUPPLY PRODUCT OUTSIDE THE TERRITORY


11.1
Mutual Options.  During the Term of this Agreement, Celsion hereby grants to
Hisun, the option to manufacture and supply the Product to Celsion, in markets
outside the Territory from time to time.  Similarly, Hisun hereby grants to
Celsion the option to request that Hisun supply the Product to Celsion, in
markets outside the Territory from time to time.



11.2
Conditions to Exercise of the Options.  Each of the options set forth in
Section 11.2 above shall be subject to and conditioned upon satisfaction of each
of the following conditions:



 
1.
The Party that is the grantee of the option shall not be in breach or default of
any of its material obligations under this Agreement.



 
2.
The Parties are able to mutually agree upon the detailed terms of such
development, manufacture and supply arrangements and execute definitive
agreements reflecting such terms.



 
3.
[***]



 
4.
Hisun has taken all steps necessary to obtain complete and unconditional
approval of Hisun’s manufacture, storage, packaging, shipment and supply of the
Product to Celsion in the relevant countries outside the Territory from the
Regulatory Authorities in such countries.



 
5.
[***]

 
ARTICLE 12


NONCOMPETITION


12.1
Hisun Obligation.  During the longer of (i) the Term of this Agreement, or
(ii) ten (10) years after Product approval in the Territory, Hisun agrees that
neither it, nor any of its shareholders, officers or employees, shall engage,
directly or indirectly, as an owner, officer, director, employee, consultant,
partner, joint venturer, or in any other capacity in which it receives
compensation, in the development, manufacturing, supply or sale of any heat
activated liposomal drug (meaning any liposomal drug with a release temperature
range of 39° C - 45° C) for any person or entity other than Celsion or its
marketing and distribution partners (the “Restricted Field of Use”), whether
inside or outside the Territory.



12.2
Injunctive Relief.  Any breach or threatened breach by Hisun of its obligations
under this Article 12, shall cause immediate and irreparable harm to Celsion,
for which there may be no adequate remedy at law.  Thus, in addition to any
other legal or equitable remedies it may have, Celsion may seek injunctive
relief, specific performance, or any other form of equitable relief, in a court
of competent jurisdiction to remedy such breach.  This provision is not a waiver
of any other rights or remedies which Celsion may have at law or in equity,
including the right to recover monetary damages arising from such breach.



 
18

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
ARTICLE 13


ADDITIONAL COVENANTS AND AGREEMENTS OF THE PARTIES


13.1
Compliance with Law.  Hisun will comply with all Applicable Laws relating to its
development, production, manufacturing, store age, packaging and shipment  of
the Product.  Celsion will comply with all Applicable Laws relating to its
distribution, marketing, promotion and sale of the Product.  The Parties
acknowledge and agree that Celsion, as owner of the NDA, will have ultimate
responsibility for, among other things, adverse event reporting, product quality
complaints, label maintenance, other regulatory reporting obligations, and
response to and payment of any and all medical and technical inquiries.  Hisun
and Celsion each shall maintain all records and reports required to be kept by
Applicable Laws, and each will make its facilities available at reasonable times
during regular business hours for inspection by representatives of governmental
agencies.  Hisun and Celsion each will notify the other within [***] of receipt
of any notice or any other indication whatsoever of any SFDA or other
governmental agency inspection, investigation or other inquiry, or other notice
or communication of any type from a governmental agency, involving the
manufacturing, selling, marketing, promoting, co-promoting and co-marketing of
the Product in the Territory.  Celsion and Hisun will cooperate with each other
during any such inspection, investigation or other inquiry including allowing
upon reasonable request a representative of the other to be present during the
applicable portions of any such inspection, investigation or other inquiry and
providing copies of all relevant documents.  Celsion and Hisun will discuss any
response to observations or notifications received in connection with any such
inspection, investigation or other inquiry and each will give the other an
opportunity to comment upon any proposed response before it is made.  In the
event of disagreement concerning the form or content of such response, however,
Hisun will ultimately be responsible for deciding the appropriate form and
content of any response with respect to any of its cited activities and Celsion
will ultimately be responsible for deciding the appropriate form and content of
any response with respect to any of its cited activities, provided that in each
case they shall consider in good faith the comments of the other Party in
formulating its response.



13.2
Recall.  Hisun and Celsion will each maintain such traceability records as may
be necessary to permit a recall or field correction of the Product.  If Hisun or
Celsion is required or requested by any governmental authority, or if Celsion in
its sole discretion otherwise elects, to recall any Product for any reason,
Celsion will be responsible for initiating such recall after appropriate
consultation with Hisun.  If Hisun determines a recall is necessary, then Hisun
will notify Celsion within [***] in writing and by telephone to Celsion’s Vice
President of Regulatory Affairs, whereupon Celsion will initiate the
recall.  Both Parties will cooperate fully with one another in connection with
any recall.  If any recall of Product distributed on or after the Effective Date
is due to Hisun Error, Hisun will reimburse Celsion for (i) the Purchase
Price(s) paid by Celsion for such recalled Product, and (ii) all of Celsion’s
other reasonable direct costs and expenses actually incurred by Celsion in
connection with the recall, including but not limited to, direct costs of
retrieving Product already delivered to customers and direct costs and expenses
Celsion is required to pay for notification, shipping and handling charges;
[***].  If a recall of Product distributed after the Effective Date is due to
anything other than Hisun Error, Celsion will bear all costs associated with the
recall, Celsion will remain responsible for the Purchase Price(s) for such
Product and will reimburse Hisun for all of the reasonable direct costs and
expenses described above actually incurred by Hisun (if any) in connection with
such recall including, but not limited to, administration of the recall and such
other reasonable direct costs as may be reasonably related to the recall.

 
 
19

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
13.3
Expenses.  Hisun and Celsion each will bear their own direct and indirect
expenses incurred in connection with the negotiation and preparation of this
Agreement and the performance of the obligations contemplated hereby.



13.4
Reasonable Efforts.  Hisun and Celsion each hereby agrees to use all reasonable
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things reasonably necessary or proper to make effective the
transactions contemplated by this Agreement, including such actions as may be
reasonably necessary to obtain approvals and consents of Regulatory Authorities
(including, without limitation, all applicable drug listing and NDA
notifications to the SFDA); provided, however, that no Party will be required to
(i) pay money (other than as expressly required pursuant to this Agreement or as
implicitly required in order for a Party to carry out its obligations
hereunder), or (ii) assume any other material obligation not otherwise required
to be assumed by this Agreement.



13.5
Cooperation. If either Party becomes engaged in or participates in any
investigation, claim, litigation or other proceeding with any third party,
including the SFDA, relating in any way to the manufacturing, selling,
marketing, promoting, co-marketing or co-promoting the Product in the Territory,
the other Party agrees to cooperate in all reasonable respects with such Party
in connection therewith, including using its reasonable efforts to make
available to the other such employees who may be helpful with respect to such
investigation, claim, litigation or other proceeding, provided that, for
purposes of this provision, reasonable efforts to make available any employee
will be deemed to mean providing a Party with reasonable access to any such
employee at no cost for a period of time not to exceed three (3) business days,
and provided that neither Party is required to disclose any legally privileged
documents or information to the other Party.  Thereafter, any such employee will
be made available for such time and upon such terms and conditions (including
compensation) as the Parties may mutually agree.



13.6
Conflicting Rights.  Neither Party will grant any right to any third party which
would violate the terms of, or conflict with the rights granted by such Party to
the other Party pursuant to, this Agreement.

 
ARTICLE 14


INDEMNIFICATION; INSURANCE


14.1
Hisun Indemnity.  Hisun hereby agrees to indemnify, defend and hold harmless
Celsion and its stockholders, officers, directors and employees (collectively,
the “Celsion Indemnified Parties”) from and against any claims, losses, damages,
liabilities, causes of action, suits, fines, penalties, costs and expenses,
including all reasonable attorneys’ fees and court costs, incurred by Celsion or
any of the Celsion Indemnified Parties arising out of or relating to (a) any
breach by Hisun of its representations, warranties, covenants and agreements
under this Agreement, (b) actions, suits or proceedings alleging personal injury
or death, including any product liability claims, or any damage to any property
caused by the failure of the Product to conform to the Specifications at the
time of delivery to Celsion under this Agreement, (c) allegations that the Hisun
intellectual property, or the manufacture, storage or shipment of the Product by
Hisun, violates, infringes upon or misappropriates the intellectual property
rights of any third party, and (d) any act or omission on the part of Hisun in
performing its obligations under this Agreement; except to the extent that the
foregoing (a) through (d) is based upon any claim upon which Celsion is required
to indemnify Hisun under Section 14.2 hereof.

 
 
20

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
14.2
Celsion Indemnity.  Celsion hereby agrees to indemnify, defend and hold harmless
Hisun and its stockholders, officers, directors and employees (collectively the
“Hisun Indemnified Parties”) from and against any claims, losses, damages,
liabilities, causes of action, suits, fines, penalties, costs and expenses,
including all reasonable attorneys’ fees and court costs, incurred by Hisun or
any of the Hisun Indemnified Parties arising out of or relating to (a) any
breach by Celsion of its representations, warranties, covenants and agreements
under this Agreement, (b) actions, suits or proceedings arising from or relating
to the marketing, promotion, sale, handling or distribution of the Product by
Celsion or its distributors or licensees, (c) allegations that the intellectual
property rights of Celsion, or the marketing, promotion, sale, handling or
distribution of the Product by Celsion in the Territory, violates, infringes
upon or misappropriates the intellectual property rights of any third party and
(d) any act or omission on the part of Celsion in performing its obligations
under this Agreement; except to the extent that the foregoing (a) through (d) is
not based upon any claim upon which Hisun is required to indemnify Celsion under
Section 14.1 hereof.

 
14.3
Claims for Indemnification.  Whenever any indemnification claim arises under
this Agreement, the party seeking indemnification (the “Indemnified Party”)
shall promptly notify the other party (the “Indemnifying Party”) of the claim
and, when known, the facts constituting the basis of such claim; provided,
however, that failure to give such notice shall not relieve the Indemnifying
Party of its obligation hereunder unless and to the extent that such failure
substantially prejudices the Indemnifying Party.

 
14.4
Third-Party Claims.  In the event of a third-party claim giving rise to
indemnification hereunder, the Indemnifying Party may, upon prior written notice
to the Indemnified Party, assume the defense of such claim with counsel
reasonably satisfactory to the Indemnified Party, and shall thereafter be liable
for all expenses incurred in connection with such defense, including attorneys’
fees and expenses; provided, however, that if the Indemnifying Party assumes the
defense of any such claim, the Indemnified Party may participate in such defense
at its own expense and with counsel of its choice.  If the Indemnifying Party
elects to control the defense of such claim, it shall do so diligently and shall
have the right to settle any claim for monetary damages, provided such
settlement includes a complete and absolute release of the Indemnified Party and
shall not admit any fault or liability on the part of the Indemnified
Party.  Notwithstanding anything to the contrary, the Indemnifying Party may not
settle any claims for fines, penalties or the like or in any way adverse to the
Indemnified Party without the prior written consent of the Indemnified Party,
which shall not unreasonably be withheld or delayed.

 
14.5
Third-Party Infringement.  Each party shall promptly notify the other party in
writing of any infringement or violation by any third party of any Celsion
intellectual property rights related to the Product of which it becomes
aware.  In the case of any infringement or violation by any third party in the
Territory of any Celsion intellectual property rights related to the Product,
Celsion shall have the right but not the obligation, at its sole expense, to
exercise its rights (including, without limitation, common law and statutory
rights) to cause such third party to cease such infringement and to otherwise
enforce such rights.  If Celsion exercises such right, Celsion shall select
legal counsel and pay all legal fees and costs of prosecution of such
action.  Celsion shall have one hundred twenty (120) days from the date it is
notified in writing of the infringement or violation to elect to exercise its
rights to cause such third party infringement to cease.  Celsion shall be
entitled to retain all amounts received as a result of settlement or judgment of
such action.

 
 
21

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
14.6
Infringement Defense.  In the event either party receives notice of any claim
that the manufacture, storage, packaging, use or sale of the Product in the
Territory infringes the rights of a third party, it shall give prompt notice to
the other party and shall discuss in good faith alternative strategies for
addressing the matter and cooperate with each other to terminate such
infringement without litigation.  After such discussion, Celsion shall have the
right and obligation, at its sole cost and expense, to defend against such
claim.  Hisun shall provide, at Hisun’s sole expense, such assistance and
cooperation to Celsion as may be reasonably necessary to defend any such action,
and Celsion shall have the right to settle such action for monetary damages,
provided such settlement includes a complete and absolute release of
Hisun.  Notwithstanding anything to the contrary, Celsion may not settle any
claims for fines, penalties or the like or in any way adverse to Hisun without
the prior written consent of Hisun, which shall not unreasonably be withheld or
delayed.

 
14.7
LIMITATION ON LIABILITY.  IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER
PARTY FOR ANY INDIRECT, SPECIAL, CONSEQUENTIAL, PUNITIVE, EXEMPLARY, COLLATERAL
OR INCIDENTAL DAMAGES, OR DAMAGES FOR LOST PROFITS, HOWEVER CAUSED AND BASED ON
ANY THEORY OF LIABILITY, ARISING OUT OF THIS AGREEMENT, ARISING OUT OF THIS
AGREEMENT OR THE PERFORMANCE OR FAILURE TO PERFORM ANY OBLIGATIONS SET FORTH
HEREIN, AND WHETHER OR NOT THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES.  THE PARTIES AGREE, HOWEVER, NONE OF THE FOREGOING LIMITATIONS
OF THIS SECTION 14.7 APPLY TO ANY AMOUNTS PAID OR PAYABLE DUE TO ANY THIRD-PARTY
RELATED CLAIM, DEMAND, PROCEEDING, SUIT OR ACTION FOR WHICH A PARTY IS OBLIGATED
TO INDEMNIFY THE OTHER PARTY PURSUANT TO THIS ARTICLE 14, AND ANY SUCH AMOUNTS
WILL BE CONSIDERED COMPENSATORY OR DIRECT DAMAGES AND NOT INDIRECT, SPECIAL,
CONSEQUENTIAL, PUNITIVE, EXEMPLARY, COLLATERAL OR INCIDENTAL DAMAGES.

 
14.8
Cooperation as to Indemnified Liability.  Each Party hereto shall reasonably
cooperate with other party with respect to access to books, records, or other
documentation within such Party’s control, if deemed reasonably necessary or
appropriate by any Party in the defense of any claim, which may give rise to
indemnification hereunder.

 
14.9
Insurance Requirements.  At all times after Hisun commences manufacture of the
Product in accordance with the terms of this Agreement, in order to provide
sufficient protection to Celsion, Hisun will, at its own cost and expense,
obtain and maintain in full force and effect, during the Term, Property
Comprehensive Insurance (in the amount of [***]), Employment Injury Insurance
(in accordance with the requirements of Chinese law),  At the written request by
Celsion, Hisun will furnish Celsion with a certificate of insurance within
thirty (30) days of the Effective Date of this Agreement evidencing that such
insurance is in effect and Hisun should be maintain the above insurances during
the term of this Agreement.



 
22

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


ARTICLE 15
 
INTELLECTUAL PROPERTY
 
15.1
Ownership of Intellectual Property.



 
15.1.1
Celsion Background IP.  As between the Parties, Celsion is and shall remain the
sole owner of all Celsion Background IP.



 
15.1.2
Hisun Background IP.  As between the Parties, Hisun is and shall remain the sole
owner of all Hisun Background IP.



 
15.1.3
Joint Improvements and Hisun Improvements.  The Parties recognize that, as a
result of the collaboration contemplated by this Agreement, certain improvements
to the Celsion Background IP may be jointly developed by Celsion and Hisun, or
by Hisun.  All such improvements to Celsion Background IP, whether developed by
Celsion, Hisun, or jointly developed by Celsion and Hisun, shall be owned
exclusively by Celsion.  In exchange for the fee to be paid by Celsion pursuant
to Section 2.2.4, Hisun hereby irrevocably transfers and assigns, and shall
cause each of its employees and personnel to irrevocably transfer and assign,
and to promptly take all necessary actions to so transfer and assign, its and
their entire right, title, interest, and ownership claim, in any such
improvements to the Celsion Background IP, to Celsion.  Celsion hereby grants to
Hisun a non-exclusive, perpetual, world-wide, royalty-free license to use,
develop, market and sell drugs or products utilizing any joint improvements to
the Celsion Background IP developed by Hisun, or jointly developed by Hisun and
Celsion, provided that such license shall not apply to the Restricted Field of
Use, whether inside or outside the Territory, for the longer of (i) the Term of
this Agreement, or (ii) [***] after Product approval in the Territory, after
which Hisun shall be free to use any jointly developed improvements to the
Celsion Background IP without restriction.

 
ARTICLE 16


DISPUTE RESOLUTION


16.1
Arbitration.



 
16.1.1
Good Faith Negotiation.  With the exception of those matters referred for
independent decision making under Section 4.5.2, in the event of any dispute
arising out of or relating to this Agreement, the Parties shall first attempt to
resolve such dispute through good-faith negotiations. Such negotiations shall
not extend for a period of more than one (1) month following written
notification of such dispute by one Party to the other Party.



 
16.1.2
Resolution by CEO Discussion.  Either Party may refer any such dispute to the
Party’s respective Chief Executive Officer, who shall confer on the resolution
of the issue.  Any final decision mutually agreed to by such officers shall be
conclusive and binding on the Parties.  If such officers are not able to agree
on a resolution within fifteen (15) Business Days after first discussing the
issue, either Party may, by written notice to the other Party, elect to initiate
arbitration pursuant to Section 16.1.3.

 
 
23

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
16.1.3
Arbitration Rules and Location.  Any arbitration under this Section 16.1 shall
be administered by the American Arbitration Association under its Commercial
Arbitration Rules then in effect (the “Arbitration Rules”) and as otherwise
described in this Section 16.1.3.  The arbitration shall take place in
Singapore.



 
(i)
Full Arbitration.  Unless Section 16.1.3(ii) is invoked for an expedited
arbitration, the following procedures apply:



 
(1)
The Parties shall appoint an arbitrator by mutual agreement.  If the Parties
cannot agree on the appointment of an arbitrator within thirty (30) days of the
demand for arbitration, an arbitrator shall be appointed in accordance with the
Arbitration Rules.

 
 
 
(2)
Either Party may apply to the arbitrator for interim injunctive relief until the
arbitration decision is rendered or the matter is otherwise resolved.  Either
Party also may, without waiving any right or remedy under this Agreement, seek
from any court having jurisdiction any injunctive or provisional relief
necessary to protect the rights or property of that Party pending resolution of
the arbitration matter pursuant to this Section 16.1.3.  The arbitrator shall
have the authority to grant any equitable and legal remedies that would be
available in any judicial proceeding instituted to resolve the dispute submitted
to arbitration; provided, however, that the arbitrator shall not have the power
to alter, amend, or otherwise affect the terms or provisions of this
Agreement.  Judgment upon any award rendered pursuant to this Section may be
entered by any court having jurisdiction over the Parties’ other assets.



 
(3)
Each Party shall bear its own costs and expenses and attorneys’ fees, and the
Party that does not prevail in the arbitration proceeding shall pay the
arbitrator’s fees and any administrative fees of arbitration.



 
(4)
Except to the extent necessary to confirm an award or decision or as may be
required by applicable law, neither Party may, and the Parties shall instruct
the arbitrator not to, disclose the existence, content, or results of an
arbitration without the prior written consent of both Parties.  In no event
shall an arbitration be initiated after the date when commencement of a legal or
equitable proceeding based on the arbitration matter would be barred by the
applicable Delaware statute of limitations.



 
(5)
The Parties hereby agree that any payment to be made by a Party pursuant to a
decision of the arbitrator shall be made in United States Dollars, free of any
tax or other deduction.  The Parties further agree that the decision of the
arbitrator shall be the sole, exclusive and binding remedy between them
regarding determination of the arbitration matters presented and the Parties
hereby waive the right to contest the award in any court or other forum.



 
(ii)
Expedited Arbitration.  Any dispute may be referred by either Party for
expedited arbitration, in which case the procedures set forth in Section
16.1.3(i) shall apply, except as follows:

 
 
24

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
(1)
A single, independent, conflict-free arbitrator shall be appointed, who shall
have sufficient background, expertise, and experience to resolve the dispute
(“the Expert”);



 
(2)
Each Party shall submit a written summary of such Party’s position to the Expert
within thirty (30) days of the selection of the Expert.  Within thirty (30) days
after receipt of such summaries by the Expert, the Expert shall make a
determination that the Expert considers the most fair and reasonable to the
Parties, and shall provide the Parties with a written statement setting forth
the basis of the determination.



 
(iii)
Arbitration Results are Binding on the Parties.  All arbitration decisions and
outcomes to resolve disputes under this Article 16 are legally binding upon both
Parties and will serve as the final decision.



ARTICLE 17


MISCELLANEOUS PROVISIONS


17.1
Successors and Assigns.  This Agreement will be binding upon and will inure to
the benefit of the Parties hereto and their respective successors and assigns;
provided, however, that neither Hisun nor Celsion may assign or subcontract any
of its rights or obligations under this Agreement or any portion thereof without
the prior written consent of the other Party, which consent shall be in the sole
and absolute discretion of the other Party, except that no prior written consent
will be required if Hisun or Celsion assigns any or all of its rights hereunder
to one of its Affiliates or Celsion assigns any or all its rights hereunder to
its licensees in the Territory.  “Successor” shall mean any successor to a Party
by way of the acquisition of all or substantially all of the assets of a Party,
or the acquisition of a controlling ownership interest in a Party by way of
purchase, share exchange or the merger, consolidation or similar reorganization
of a Party.



17.2
Notices.  Unless otherwise stated in this Agreement as to the method of
delivery, all notices or other communications required or permitted to be given
hereunder will be in writing and will be deemed to have been duly given if
delivered by hand, courier, facsimile or if mailed first class, postage prepaid,
by registered or certified mail, return receipt requested (such notices will be
deemed to have been given on the date delivered in the case of hand delivery or
delivery by courier, on the date set forth in the confirmation sheet in the case
of facsimile delivery, and on the third (3rd) business day following the date of
post mark in the case of delivery by mail) as follows:



If to Hisun, as follows:



[***]



With a copy to:
 
[***]
 
 
25

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


If to Celsion, as follows:


[***]


With a copy to:


[***]


or to such other address or addresses as may be furnished hereafter in a written
notice as provided in this Section 17.2 by any Party hereto to the other Party.


17.3
Waiver.  Any term or provision of this Agreement may be waived at any time by
the Party entitled to the benefit thereof only by a written instrument executed
by such Party.  No delay on the part of Hisun or Celsion in exercising any
right, power or privilege hereunder will operate as a waiver thereof, nor will
any waiver on the part of either Hisun or Celsion of any right, power or
privilege hereunder operate as a waiver of any other right, power or privilege
hereunder nor will any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.



17.4
Entire Agreement.  This Agreement and its appendices, exhibits, schedules and
certificates, and all documents and certificates delivered in connection
herewith, constitute the entire agreement between the Parties with respect to
the subject matter hereof and supersede all prior agreements or understandings
of the Parties relating thereto, whether oral or written.



17.5
Amendment.  This Agreement may be modified or amended only by written agreement
of the Parties hereto signed by authorized representatives of both Parties.



17.6
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which will be deemed an original but all of which together will
constitute a single instrument.



17.7
Governing Law.  This Agreement will be governed and construed in accordance with
the laws of the State of New Jersey (US) excluding any conflict of law
principles.



17.8
Captions.  All section titles or captions contained in this Agreement and in any
exhibit, schedule or certificate referred to herein or annexed to this Agreement
are for convenience only, will not be deemed a part of this Agreement and will
not affect the meaning or interpretation of this Agreement.



17.9
No Third Person Rights.  No provision of this Agreement will be deemed or
construed in any way to result in the creation of any rights or obligations in
any Person not a Party to this Agreement (except for the rights of a Party’s
Affiliates and its and its Affiliates’ directors, officers and employees to
receive indemnification from the other Party hereunder).



17.10
Construction.  This Agreement will be deemed to have been drafted by both Hisun
and Celsion and will not be construed against either Party as the draftsperson
hereof.  Unless the context of this Agreement otherwise requires: (a) words of
any gender include each other gender; (b) words using the singular or plural
number also include the plural or singular number, respectively, (c) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement; (d) the terms “Article” or “Section” refer to the specified
Article or Section of this Agreement; and (e) the term “including” or “includes”
means “including without limitation” or “includes without limitation.” Whenever
this Agreement refers to a number of days, such number shall refer to calendar
days unless business days are specified.

 
 
26

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
17.11
Appendices, Exhibits, Schedules and Certificates.  Each appendix, exhibit,
schedule and certificate attached hereto is incorporated herein by reference and
made a part of this Agreement.



17.12
No Joint Venture.  Nothing contained herein will be deemed to create any joint
venture or partnership between the Parties hereto, and, except as is expressly
set forth herein, neither Party will have any right by virtue of this Agreement
to bind the other Party in any manner whatsoever.



17.13
Severability.  If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws effective while this
Agreement remains in effect, the legality, validity and enforceability of the
remaining provisions will not be affected thereby.



17.14
Force Majeure.  If either Party is prevented from complying, either totally or
in part, with any of the terms or provisions set forth herein by reason of force
majeure, including, by way of example and not of limitation, fire, flood,
explosion, storm, strike, lockout or other labor dispute, riot, war, rebellion,
accidents, acts of God, acts of governmental agencies or instrumentalities,
failure of suppliers or any other similar or dissimilar cause, in each case to
the extent beyond its control despite its Commercially Reasonable Efforts to
avoid, minimize, and resolve such cause as promptly as possible, said Party will
(a) provide written notice of same to the other Party, and (b) subject to its
following obligations with respect to said Party’s efforts to resolve the issue,
the Party’s obligation that are prevented from compliance by such force majeure
are suspended, without liability, during such period of force majeure.  Said
notice will be provided within two (2) business days of the occurrence of such
event and will identify the requirements of this Agreement or such of its
obligations as may be affected.  If any raw materials, facility systems or
capacity is used for both the affected Product and any other product or
purposes, any necessary allocation will be made as between Hisun’s needs
(including those of any Affiliate of Hisun), Celsion’s needs and the needs of
any other Party to whom Hisun has firm contractual obligations on a basis no
less favorable than pro rata on a volume basis.  The Party prevented from
performing hereunder will use Commercially Reasonably Efforts to remove such
disability as promptly as possible and will continue performance whenever such
causes are removed.  The Party so affected will give to the other Party a good
faith estimate of the continuing effect of the force majeure condition and the
duration of the affected Party’s nonperformance.  If the period of any previous
actual nonperformance of Hisun because of Hisun force majeure conditions plus
the anticipated future period of Hisun nonperformance because of such conditions
will exceed an aggregate of [***] days, Celsion may terminate this Agreement by
prior written notice to Hisun.  If the period of any previous actual
nonperformance of Celsion because of Celsion force majeure conditions plus the
anticipated future period of Celsion nonperformance because of such conditions
will exceed an aggregate of [***] days, Hisun may terminate this Agreement by
prior written notice to Celsion.  When such circumstances as those contemplated
herein arise, the Parties will discuss in good faith, what, if any, modification
of the terms set forth herein may be required in order to arrive at an equitable
solution.



17.15
Press Releases and Announcements.  Neither Party may issue any press release or
make any public announcement concerning the transactions contemplated by this
Agreement without the prior written consent of the other Party (which consent
shall not be unreasonably withheld, conditioned, or delayed).  Notwithstanding
the foregoing, if a press release or other public announcement with respect to
the subject matter herein is required by Applicable Laws or any listing
agreement with a national securities exchange or quotation system, the Party
required to make such announcement may do so provided that such Party has
provided reasonable notice and a copy of such announcement and, to the extent
practicable, takes the views of the other Party with respect to such
announcement into account prior to making such announcement.

 
 
27

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
17.16
Hisun USA hereby absolutely, unconditionally and irrevocably guarantees each and
every representation, warranty, covenant, agreement and other obligation of, and
the full and timely payment and prompt and complete performance of Hisun’s
obligations and liabilities under the provisions of this Agreement, including
the non-compete obligations set forth in Section 12.1 and indemnification
obligations set forth in Article 14.  Any breach by Hisun of any representation,
warranty, covenant, agreement and other obligation shall be deemed a breach by
Hisun USA, with respect to which Celsion shall have the right to enforce against
Hisun USA.

 
 
 
 
(Signatures on following page)


 
28

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
officers to execute this Agreement as of the date first above written.



 

  CELSION CORPORATION            
By:
        Michael Tardugno, Chief Executive Officer                            
ZHEJIANG HISUN PHARMA. CO. LTD.             By: [***]       [***]              
              Hisun Pharmaceutical USA Inc.             By:   [***]       [***]
 

 
 
29

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 
Schedule 1.13


Manufacturing Responsibilities Document
 
 
30

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


Schedule 1.16


Product List
 
 
31

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


Schedule 1.36


Specifications


 
32

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

Schedule 2.1


Product Inventory

 
33

--------------------------------------------------------------------------------

 
 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
Schedule 3.1A


Pricing for Product




[***]


 
34

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
Schedule 3.1B


Manufacturing Sites
 
 
35

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
Schedule 4.2


Initial Forecast


 
36

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
Schedule 4.3A


Lot Size
 
 
37

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
Schedule 4.3B


Purchase Order Information


 
38

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

Schedule 4.4


Form of Certificate of Analysis
 
 
39

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
Schedule 7.5


Required Hisun Approvals
 
 
40

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
Schedule 8.5


Required Celsion Approvals





41